UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6312


JOSEPH CHARLES TICE,

                    Plaintiff - Appellant,

             v.

RUPERT MARKLEY DENNIS, JR.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:18-cv-00368-CMC)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Charles Tice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Charles Tice appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Tice

v. Dennis, No. 3:18-cv-00368-CMC (D.S.C. Mar. 20, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2